Citation Nr: 1042691	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served on 
active duty from July 1969 to April 1970.  The Veteran died in 
November 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, or 
entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death or for a 
period of 5 or more years immediately following discharge from 
service; he was not a former prisoner of war (POW).


CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Board has considered whether the 
provisions of the VCAA apply in this matter.  The Board finds 
that because the determination in this matter is strictly limited 
to statutory interpretation, the provisions of the VCAA do not 
apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  Moreover, the United States Court of Appeals 
for Veterans Claims (CAVC or Court) has held that a failure to 
comply with the notice requirement of the VCAA is not prejudicial 
to the claimant if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

The June 2006 decision letter included a copy of the May 2006 
rating decision that advised the appellant that she lacked a 
legal requirement for DIC under 38 U.S.C.A. § 1318.  As no 
reasonable possibility exists that further notice or assistance 
would aid in substantiating the appellant's claim for DIC under 
38 U.S.C.A. § 1318, any deficiencies of VCAA notice or assistance 
in that matter are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

II. Legal Criteria, Factual Background, and Analysis

Benefits may be paid to a deceased Veteran's surviving spouse 
and/or children in the same manner as if death was service-
connected when the death was not caused by the Veteran's own 
willful misconduct, and at the time of death the Veteran was in 
receipt of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a period 
of 10 or more years immediately preceding death, or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the Veteran's discharge 
or release from active duty for a period of not less than 5 years 
immediately preceding death, or was rated as totally disabling 
for a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war (POW) 
and died after September 30, 1999.  38 U.S.C.A. § 1318.

The facts of this case are not in dispute.  The Veteran was not 
an Ex-POW.  His service-connected disabilities were rated totally 
disabling effective from April 11, 1996.  Since he died in 
November 2005, he had received a total rating for less than 10 
years prior to his death, and had not been continuously rated 
totally disabled since his discharge from service (as that was in 
April 1970).  Thus, the legal criteria for DIC benefits under 
38 U.S.C.A. § 1318 are not met, and the appellant's claim for 
this benefit must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The appellant argues that the Veteran's 100 percent rating should 
have been given an earlier effective date because "VA should 
have considered . . . an inferred claim for his 100% IU award 
well before he filed the actual paperwork."  She reported that 
"[a]t the time, [the Veteran] was incapable of seeking help 
sooner to get his PTSD disability upgraded because of his mental 
state."  As to that argument, the Court has held that VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (citing Brannon 
v. West, 12 Vet. App. 32, 35 (1998)).

The RO's decision in January 1997 assigned an effective date of 
April 11, 1996 for the Veteran's 100 percent rating for service-
connected schizophrenia.  The January 1997 became final as it was 
not appealed.  To overcome finality, the appellant must file a 
claim of CUE concerning the prior rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a request 
for revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision as free-
standing claims for earlier effective dates vitiate the rule of 
finality).
The appellant filed her claim for DIC benefits in December 2005.  
This was after VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict 
the award of DIC benefits to cases where the Veteran, during his 
or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 
2000).  The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
(1994).  Accordingly, as the Veteran was not a POW and was not in 
receipt or entitled to receive a total disability rating for 
either at least five years immediately after his departure from 
active service or for at least the 10 years prior to his death, 
the appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


